861 F.2d 266Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry Wayne SMITH, Plaintiff-Appellant,v.H. Leon YOW, Assistant Superintendent;  B. Jackson,Assistant Unit Manager, Defendants-Appellees.
No. 88-6589.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 29, 1988.Decided:  Oct. 20, 1988.

Larry Wayne Smith, appellant pro se.
Lucien Capone, III (Office of the Attorney General of North Carolina), for appellees.
Before MURNAGHAN, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM:


1
Larry Wayne Smith appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Smith v. Yow, C/A No. 87-397-C-R (M.D.N.C. March 10, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.